Loft




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 14, 2015

                                       No. 04-15-00267-CV

                             Dolores REYNOSO and Juan Reynoso,
                                         Appellants

                                                 v.

                                   LOFT CONCEPTS, INC.,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00936
                        Honorable David J. Rodriguez, Judge Presiding

                                          ORDER
        Appellee filed a motion asking this court to review the sufficiency of appellant Dolores
Reynoso’s supersedeas bond and of the sureties on the bond. We abated the appeal for the trial
court to conduct a hearing and make findings of fact on the issues raised.

        A supplemental record containing an agreed order signed by the trial court has been filed.
The “Agreed Order on Defendant’s Supersedeas Bond” states that Reynoso’s bond complies
with all legal requirements and has been approved by the Bexar County Clerk, and further states
that the sureties are solvent and sufficient.

       We reinstate the appeal on the active docket of the court. Because the parties have
agreed as to the sufficiency of the bond and sureties, we take no further action on appellee’s
motion.

        Appellants have requested a reporter’s record, but the record has not been filed. In
accordance with our order dated July 7, appellants must file written proof in this court by July
17, 2015, that they have paid or have made arrangements satisfactory to the reporter to pay the
reporter’s fee. See TEX. R. APP. P. 35.3(b)(3). If appellants fail to file such proof within the time
provided, appellants’ brief will be due August 6, 2015, and the court will consider only those
issues or points raised in the brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court